Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on February 3, 2022 amends independent claims 1, 7, 10, 13, and 16-17.  Claims 1, 4, 7, 10, 13, and 16-19 are pending.

Response to Arguments
Applicant's arguments filed on December 1, 2021 regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claims, which necessitate a new grounds of rejection, 

Claim Objections
Claims 1 and 16-17 are objected to because of the following informalities:
In claim 1, the words “position and corrected based on” should be rewritten as “position, the navigation position corrected based on”.
In claim 1, the words “determine whether the database stores” should be rewritten as “determine whether the database comprises”.
In claim 16, the words “any one of the deviation amount” should be rewritten as “any one of the deviation amounts”.
In claim 17, the words “no first data correspond” should be rewritten as “no first data corresponds”.
In claim 17, the words “to the second data of the first deviation amount is stored in the database” should be rewritten as “to the second data of the first deviation amount stored in the database”.
Appropriate correction is required.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1, 4, 7, 10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carmack et al. (US 10,466,700) in view of Anderson et al. (US 2020/0122830).
	Regarding claim 1, Carmack teaches an aircraft flight control apparatus being located away from the aircraft, the aircraft including a navigation unit installed thereon, the navigation unit including a sensor that measures a position of the aircraft and being configured to provide the aircraft with a navigation position that is the measured position, the navigation position corrected based on a position obtained from a GPS signal, the aircraft being configured to fly along a scheduled flight route using the navigation position provided from the navigation unit, (see Carmack at col. 7 lines 1-10 which discloses that the UAV 110 may receive location data and/or a navigation route related to the source 120 and destination 130 from servers 112.  Also, see Carmack at col. 14 lines 47-51 which discloses the UAV 300 may include a number of navigation devices, sensors, antennas, communication links, and other systems to aid in navigating the UAV 300; Carmack at col. 14 lines 47-51 further discloses that a GPS receiver 304 may be installed in the UAV 300; Carmack at col. 14 lines 53-60 also discloses that the management system 302 may also store the GPS data and, accordingly, generate a flight state.)
a database storing 1) first data of types/degrees of damages of the navigation unit installed on the aircraft and 2) second data of deviation amounts associated with the types/degrees of damages of the navigation unit in the first data (see Carmack at col. 23 lines 7-15 which discloses that Fig. 7 illustrates an example flow for detecting whether GPS data may be spoofed (or, similarly, whether other navigation or non-navigation data may be trusted) based on data generated by using optical sensors of the UAV and that the operations of the example flow may be described as being performed by the UAV (or the computer system thereof).   Carmack at col. 23 lines 7-15 further discloses that some or all of the operations of FIG. 7 may be performed at a central station or distributed between the UAV and the central station.  Further, see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected; see also Carmack at Fig. 4 element 430 depicting a central station.  Carmack at col. 23 lines 56-60 further discloses that objects that are detected in an image may be compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Carmack at col. 24 lines 16-43 discloses that the UAV may compute and compare the discrepancy to a threshold and that the threshold may be adjusted.  Examiner maps the data of known objects stored in a storage associated with the central station to the database.  Examiner maps the 
and a determining unit configured to:  when an own-aircraft deviation amount being an amount of deviation of the acquired current flight track from a currently scheduled flight route of the aircraft gradually increases, determine whether the database comprises i) the second data corresponding to the own-aircraft deviation amount and ii) the first data corresponding to the second data of the first deviation amount; (see Carmack at col. 11 lines 1-13 which discloses that the central station may be a component of the backend system of the electronic marketplace, may be hosted on the servers 122, and may be configured to monitor and manage the deployment of UAVs and certain aspects of UAV operations.  Also, see Carmack at col. 41 lines 1-15 in conjunction with Fig. 15 which discloses an example environment 1500 capable of implementing the various structures and functions and that examples of the environment include client devices such as personal computers or any other computing device.  Also, see Carmack, at col. 3 lines 45-50, which discloses that if a discrepancy is detected beyond an acceptable value, the UAV may determine that the GPS data is spoofed.  Examiner notes that certain values of discrepancies are determined by the UAV to be related to spoofing.  Examiner maps the discrepancy detection beyond an different types of discrepancies may exist and may indicate that the GPS data may be spoofed.  Carmack at col. 13 lines 36-50, discloses that the UAV 210 may provide an image of a ground location and/or GPS data (or at least a signal strength value corresponding to the received GPS data) to the central station 220 with an indication that spoofing may have been detected and that the central station 220 may request a second image of the same location from the second UAV 212.  Carmack at col. 13 lines 36-50 discloses that if the second UAV 212 provides the second image with an indication that no spoofing was detected at that location, the central station 220 may compare the two images and that an object detected in one, but not in the other image, may be identified as the potential source of spoofing.  Carmack at col. 13 lines 47-50 further discloses that this process may be iteratively repeated over multiple images from multiple UAVs and associated indications of spoofing or lack thereof to identify the source with a high compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Examiner maps the servers, client device, and/or computing device of a central station to the determining unit.)
and when no first data corresponding to the second data of the own-aircraft deviation amount is stored in the database, determine that the GPS signal used by the flight track acquiring unit is a spoofed signal; and a controlling device configured to, in response to the determining unit determining that the GPS signal is the spoofed signal, control the aircraft to fly without using the GPS signal (see Carmack at col. 23 lines 7-15 and at Fig. 7, which discloses that some or all of the operations of FIG. 7 (which discloses detecting potential GPS spoofing and performing the corrective action), may be performed at a central station or distributed between the UAV and the central station.  Furthermore, see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected; Examiner notes that when the discrepancy is not within the acceptable limits, this indicates a spoofing situation without using GPS data.)
Carmack does not expressly disclose the aircraft flight control apparatus comprising: a radar configured to measure a position of the aircraft to acquire a flight track of the aircraft; which in a related art Anderson teaches (see Anderson at [0194] which discloses that a GPS signal may be replaced by location data provided based on radar.  Anderson at [0194] further discloses that the location data may be provided by a base station equipped with radar that is able to identify the UAV in its radar field and that the location of the UAV can be calculated by the control station based on the radar data in combination with the control station's knowledge of its own position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radar configured to measure a position of the aircraft to acquire a flight track of the aircraft, as taught by Anderson.  
One would have been motivated to make such a modification to in an embodiment in which a GPS signal may be denied, as suggested by Anderson at [0194].  



Regarding claim 4, the modified Carmack teaches the aircraft flight control apparatus according to claim 1, wherein the aircraft comprises an unmanned aircraft (see Carmack, at each of Figs. 1-4, which depicts an unmanned aerial vehicle (UAV).  Also, see Carmack at col. 2 lines 42-46, which discloses that although examples herein may refer to unmanned vehicles and/or aerial vehicles for illustration, it should be appreciated that such examples are merely illustrative and may be similarly applied to manned / unmanned vehicles and/or aerial / non-aerial vehicles.)
Regarding claim 7, the modified Carmack teaches the aircraft flight control apparatus according to claim 1, wherein the GPS signal comprises a global positioning system signal (see Carmack, at col. 14, lines 50-60,  which discloses use of a GPS receiver 304 which receives GPS data from a source external to the UAV 300.)
Claim 10 is substantially the same as claim 7 and is rejected under the same rationale as stated for claim 7 above.
wherein when the own-aircraft deviation amount that gradually increases matches any one of the deviation amounts indicated in the second data stored in the database, the determining unit determines that the own-aircraft deviation amount is caused by the damage indicated in the first data that corresponds to the deviation amount indicated in the second data (see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected; see also Carmack at Fig. 4 element 430 depicting a central station.  Carmack at col. 23 lines 56-60 further discloses that objects that are detected in an image may be compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Carmack at col. 24 lines 16-43 discloses that the UAV may compute and compare the discrepancy to a threshold and that the threshold may be adjusted.  Examiner maps the storage associated with the central station to the database.  Examiner maps the negative effects of spoofing to the recited damages.  Examiner maps the one or more objects detected within a captured image to 
	Regarding claim 18, the modified Carmack teaches the aircraft flight control apparatus according to claim 17, wherein, when the first data corresponding to the second data of the first deviation amount is stored in the database, the determining unit is configured to determine that the navigation unit of the aircraft has a damage corresponding to the first deviation amount (see Carmack, at col. 23 line 51 to col. 25 line 43, which discloses discrepancies associated with objects recognized in images taken by a UAV against stored data (e.g., from local memory of the UAV or from storage associated with the central station) and that if the two images are inconsistent or a discrepancy between the two is unacceptable, potential spoofing may be detected.  Examiner previously mapped the negative effects of spoofing to the recited damage.  see also Carmack at Fig. 4 element 430 depicting a central station.  Carmack at col. 23 lines 56-60 further discloses that objects that are detected in an image may be compared against known objects which are accessed from a data store.  Carmack at col. 24 lines 16-24 discloses that a determination may be performed as to whether a detected discrepancy may be acceptable.  Carmack at col. 24 lines 16-43 discloses that the UAV may compute and compare the discrepancy to a threshold and that the threshold may be adjusted.  Examiner notes that when the discrepancy matches the threshold, the damage corresponds to deviation associated that threshold and that this 
	Regarding claim 19, the modified Carmack teaches the aircraft flight control apparatus according to claim 17, wherein the aircraft flight control apparatus is located on a ground and independent of the aircraft (see Carmack at col. 12 lines 16-17 in conjunction with Fig. 2, which discloses that a UAV 210 may be in communication with a central station 220.  Carmack at Fig. 2 depicts air-to-ground communication from the UAV 210 to the central station 220.  Examiner notes that the central station 220 is located on a ground and is independent of the UAV 210.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661